Citation Nr: 1212196	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle disability, evaluated as 10 percent disabling prior to June 15, 2006, 20 percent disabling from June 15, 2006 to August 9, 2006, and 30 percent disabling on and after January 1, 2007.

2.  Entitlement to an increased evaluation for a right ankle disability, evaluated as noncompensable prior to October 25, 2007, and 10 percent disabling on and after October 25, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1977 to December 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and a May 2010 Board remand.


FINDINGS OF FACT

1.  Prior to June 15, 2006, the left ankle disability was manifested by moderate limitation of motion; from June 15, 2006 to August 9, 2006, the left ankle disability was manifested by marked limitation of motion; on and after January 1, 2007, the left ankle disability is manifested by ankylosis in dorsiflexion in between 0 and 10 degrees.

4.  Prior to October 25, 2007, the right ankle disability was manifested by less than moderate limitation of motion; thereafter it is manifested by moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for increased evaluations for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5270, 5271 (2011).

2.  The criteria for increased evaluations for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, DC 5270 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   An August 2005 letter that contained the appropriate content of notice was sent to the Veteran prior to initial adjudication.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran medical examinations in October 2005, October 2007, and June 2010.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

By January 1990 and June 1990 rating decisions, the RO granted service connection for left and right ankle disabilities and assigned a 10 percent evaluation for the left ankle and a noncompensable evaluation for the right ankle, under 38 C.F.R. § 4.71a, DC 5271.  In an August 2005 claim, the Veteran asserted entitlement to increased evaluations for his ankle disabilities.  The RO denied that claim in a January 2006 rating decision.  The Veteran appealed.  In an October 2007 rating decision, the RO assigned a 20 percent evaluation for the left ankle, effective June 15, 2006; a 100 percent evaluation effective August 9, 2006, and a 20 percent evaluation effective January 1, 2007.  By a November 2007 rating decision, the RO assigned a 10 percent evaluation for right ankle sprain, effective October 25, 2007, and a 30 percent evaluation for the left ankle, effective January 1, 2007.  

Left ankle disability

Because the Veteran received the maximum schedular rating allowed from August 9, 2006 to January 1, 2007, there is no issue in controversy regarding that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  Medical evidence regarding that time period is thus not considered in determining the appropriate evaluations.

Prior to June 15, 2006

Prior to June 15, 2006, the disability was evaluated as 10 percent disabling under DC 5271, which contemplates moderate limitation of ankle motion.  For limitation of a motion of the ankle, a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  An August 2005 VA record noted range of motion within normal limits.  An October 2005 VA examination found 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  An October 2005 VA record noted fairly good range of motion.  These findings do not demonstrate marked limitation of motion, as there was normal and good range of motion, almost full plantar flexion, and dorsiflexion reduced approximately 50%.  These findings equate to moderate, rather than marked, limitation of motion.  Accordingly, an increased evaluation is not warranted.


June 15, 2006 to August 9, 2006

From June 15, 2006 to August 9, 2006, the disability was evaluated as 20 percent disabling, which contemplates marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  This is the maximum evaluation permitted under this diagnostic code.  Accordingly an increased evaluation is not for assignment.

On and after January 1, 2007

As of January 1, 2007, the disability is evaluated under DC 5270 and is assigned a 30 percent evaluation, which contemplates ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A maximum 40 percent evaluation is for assignment where there is ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.  At an October 2007 VA examination, left ankle dorsiflexion was to 3 degrees, and plantar flexion was to 4 degrees.  There was left ankle ankylosis that was not fixed in abduction, adduction, inversion, or eversion.  In a July 2008 VA medical record, it was noted that the left ankle was fused without deformity.  At a June 2010 VA examination, there was no left ankle deformity or ankylosis.  Left dorsiflexion was to 5 degrees and plantar flexion was to 10 degrees.  Thus, the evidence shows there is ankylosis in dorsiflexion in between 0 and 10 degrees, but not at more than 10 degrees or in plantar flexion beyond 40 degrees.  Additionally, the evidence shows there is no left ankle deformity.  Accordingly, an increased evaluation is not warranted.  

The Board has considered the application of other diagnostic codes throughout the time period on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Prior to January 1, 2007, however, there was no left ankle ankylosis, because, as noted above, there was moderate and marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5270.  Additionally, the evidence of record did not demonstrate any ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragelectomy.  See 38 C.F.R. § 4.71a, DCs 5272-74 (2011).  Likewise, the evidence of record does not reflect any impairment of the tibia and fibula with ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2011).  Accordingly an increased evaluation is not warranted under alternative diagnostic codes.

Right ankle disability

Prior to October 25, 2007

For this time period, the disability was evaluated as noncompensable under DC 5271 for limitation of motion.  A zero percent evaluation is not provided for; such an evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  10 and 20 percent evaluations are assigned for moderate and marked limitation of ankle motion, respectively.  38 C.F.R. § 4.71a, DC 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  In a June 2006 VA record, there was 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  In a July 2006 VA record, there was 20 degrees of dorsiflexion.  The evidence thus shows full dorsiflexion and plantar flexion.  Accordingly, a compensable evaluation is not warranted.

On and after October 25, 2007

On and after October 25, 2007, the disability is evaluated as 10 percent disabling, which contemplates moderate limitation of ankle motion.  A 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The October 2007 VA examination found right ankle dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  A June 2010 VA examination found right dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  These findings do not equate to marked limitation of motion as there is full dorsiflexion and 2/3 full plantar flexion.  Accordingly, an increased evaluation is not warranted.

The Board has considered the application of other diagnostic codes for the entire time period on appeal.  See Schafrath, 1 Vet. App. 589.  At no point does the evidence indicate right ankle ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  Additionally, the evidence of record did not demonstrate any ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragelectomy.  See 38 C.F.R. § 4.71a, DCs 5272-74.  Likewise, the evidence of record does not reflect any impairment of the tibia and fibula with right ankle disability.  See 38 C.F.R. § 4.71a, DC 5262.  Accordingly an increased evaluation is not warranted under alternative diagnostic codes.

Increased evaluation for additional functional limitation

Consideration has been given to whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

In an April 2005 VA medical record, the Veteran reported left ankle discomfort.  In a July 2005 VA record, the Veteran reported severe left ankle pain.  He reported that he worked 12 hours per day and had been taking Ibuprofen, but that it was not helping.  The left malleolus was swollen on both sides with moderate tenderness on palpation.  In an August 1, 2005 VA record, the Veteran reported severe left ankle pain.  He worked standing 12 hours a day and the pain was better with steroids, but when that was done, it began hurting again.  It hurt on the heel and up though the foot.  Upon examination, the left malleolus was swollen on both sides with moderate tenderness on palpation.  In another August 2005 VA record, the Veteran reported left ankle pain.  There was intact gross sensation, pain to palpation, and a negative anterior drawer test.  There were no right foot digital abnormalities.  Upon bilateral ankle examination, manual muscle testing was 5/5 in the transverse and sagittal planes, and ankle and subtalar range of motion were within normal limits.  An ankle brace for the left ankle was dispensed.  

An October 2005 VA examination was conducted.  The Veteran reported using a brace on his left ankle at all times.  The pain was worse and was still related to activity.  He also reported some associated swelling after being up on his ankle for a long period of time.  He had been given narcotics, but he could not take them at work.  He took Advil in the morning and at lunch, which minimally took the edge off.  He was on his feet much of the day at work, walking around and changing industrial batteries at a tire plant.  It had become very painful to get around, but he denied missing any work.  Upon examination, there was moderate swelling and tenderness to palpation around the lateral and medial malleolus.  The ankle was nontender to palpation along the anterior joint line.  There was 2+ dorsalis pedis and posterior tibial pulse and intact sensation to light touch.  

In an October 2005 VA medical record, the Veteran reported left ankle swelling.  He reported that the ankle brace was not effective.  Examination indicated mild discomfort in the left ankle with fairly good range of motion, but mild swelling.  In a June 15, 2006 VA record, the Veteran reported left ankle pain.  He reported worsening pain about a year prior, with severe onset of pain within the last few weeks, which had limited him and he was not able to perform at work, as he was required to ambulate throughout the day.  Upon examination, there was a very large joint effusion, but no warmth or erythema.  There was right ankle 5/5 strength and intact sensation.  In a July 6, 2006 VA record, examination indicated minimal tenderness to palpation about the left ankle.  The foot was neurovascularly intact.  In a July 20, 2006 VA record, the Veteran reported increased left ankle pain of the last 2 years.  Examination indicated small joint effusion around the left ankle.  Sensation was intact in all nerve distributions and dorsalis pedis and posterior tibial pulses were palpable.  In an October 2006 VA record, the Veteran reported right lower extremity swelling.  Examination indicated edema of the right lower extremity with heat to touch on the foot.  

An October 2007 VA examination was conducted.  The Veteran reported left greater than right ankle pain, worsening over the last 8 years.  The Veteran reported that he did not use assistive aids for walking, had no incapacitating episodes of arthritis, constitutional symptoms of arthritis, was able to stand for 15 to 30 minutes, and was able to walk 1/4 of a mile.  There was left ankle pain and stiffness, but no deformity, give-way, instability, weakness, dislocation, subluxation, locking episodes, effusion, or inflammation.  There were flare-ups that were mild and occurred weekly.  He had difficulty ambulating on uneven ground.  There was no additional limitation of right or left ankle dorsiflexion or plantar flexion upon repetitive use.  There was left ankle ankylosis that was not fixed in abduction, adduction, inversion, or eversion, and was stable.  There was left ankle tenderness, painful movement, abnormal motion, and guarding of movement.  There was no tendon abnormality or malalignment.  There was right ankle 2 to 3 millimeters of anterior drawer instability, but no obvious talar tilt.  There was no malalignment.  The examiner determined that the diagnoses were left ankle status post arthrodesis, unresolved, and right ankle chronic ankle sprain with no residuals.  There were significant effects on occupation activities due to weakness, fatigue, and decreased strength.  There were also no effects on feeding, bathing, dressing, grooming, and toileting, mild effects on shopping and traveling, and moderate effects on chores, exercise, sports, and recreation.  In a July 2008 VA medical record, the Veteran was seen for a rocker sole addition to his left shoe.  This ankle was fused.  There was no swelling or deformity.  

A June 2010 VA examination was conducted.  The left ankle was tender and swollen, with severely limited range of motion but conserved strength and stability.  The Veteran worked full time frequently working 12 hour shifts.  He stated his left ankle pain became worse after about 3 days of consecutive work.  He did not currently take medication.  He reported functional limitation of prolonged standing after 30 minutes or walking after a1/4 mile.  Activities of daily living were minimally affected.  There was no right ankle deformity, give-way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or affects on joint motion.  There were no flare-ups.  There was left ankle pain, stiffness, decreased speed of joint motion, swelling, and tenderness.  There was no deformity, give-way, instability, incoordination, weakness, dislocation or subluxation, locking episodes, or effusions.  There were no flare-ups.  The Veteran was able to stand for 15 to 30 minutes and walk 1/4 mile.  There was an antalgic gait, but no assistive devices, no evidence of abnormal weight bearing, and no inflammatory arthritis.  There was no additional right or left ankle limitation of motion with repetitive motion.  There was no joint ankylosis.  The Veteran was employed full-time, and had missed no work in the last year.  The examiner found there were mild effects on the Veteran's exercise, sports, traveling, and driving, and no effects on chores, shopping, recreation, feeding, bathing, dressing, toileting, and grooming.  

Thus, throughout the time period the Veteran reported ankle pain and the use of a left ankle brace and medications to manage the pain.  He also reported that the left ankle caused difficulty at work.  Regarding the left ankle, the ankle is swollen and tender, but the Veteran has retained strength and sensation.  In 2007 and 2010 VA examinations, the Veteran denied give-way, instability, weakness, dislocation, subluxation, locking, inflammation, and incoordination, but reported pain and stiffness.  Regarding the right ankle, instability was noted in 2007, but other records indicated there was no give-way, stiffness, weakness, incoordination, dislocation, subluxation, locking, effusion, inflammation.  The Veteran denied right ankle flare-ups.  VA examination also indicated that there is no additional limitation of right or left ankle motion upon repetitive movement.  In 2007, it was noted that the Veteran suffered effects on occupation activities due to weakness, fatigue, and decreased strength, no effects on feeding, bathing, dressing, grooming, and toileting, mild effects on shopping and traveling, and moderate effects on chores, exercise, sports, and recreation.  In 2010, it was noted that the Veteran suffered mild effects on exercise, sports, traveling, and driving, and no effects on chores, shopping, recreation, feeding, bathing, dressing, toileting, and grooming.  The Veteran had not missed any work time in the last year.  The Board finds that these limitations are appropriately reflected in the assigned ratings - particularly as there is no additional limitation of motion, the Veteran does not report significant right ankle limitations, and the left ankle's pain, swelling, and stiffness is appropriately reflected by 10, 20, and 30 percent evaluations.  The Board finds that there is no additional functional loss not contemplated in the assigned ratings and that increased evaluations on this basis are not warranted.  

Extraschedular evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected ankle disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess limitation of motion and other functional limitations.  Accordingly, these issues need not be referred for consideration of an extraschedular rating.

After review of the evidence, and in consideration of reasonable doubt, the evidence of record does not warrant ratings in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Increased evaluations for right and left ankle disabilities are denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


